Exhibit 10.4

Second Amended and Restated Rent Supplement

(Permian Lease)

December 31, 2018

This Second Amended and Restated Rent Supplement (this “Second Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2018 to memorialize supplements to the Permian Lease (as defined
below), effective as of January 1, 2019. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the Permian
Lease.

WHEREAS, Lessor and Lessee are Parties to a Permian Lease Agreement dated
December 31, 2017 (as amended from time to time in accordance with its terms,
the “Permian Lease”);

WHEREAS, on February 28, 2018, the Parties executed a First Amended and Restated
Rent Supplement (Permian Lease) effective as of December 31, 2017 (the “First
Amended Supplement”);

WHEREAS, the Parties wish to amend and restate the First Amended Supplement
pursuant to Section 3.2 of the Permian Lease; and

WHEREAS, the Parties intend to memorialize in this Second Amended Supplement the
Incremental CapEx the Parties expect during 2019.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.    The First Amended Supplement is hereby amended and restated in its
entirety as set forth below.

2.    The Permian Lease, except as supplemented by this Second Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

2018

   $ 10,025,211 *     $ 58,071,834 ** 

(Total 2018)

   $ 68,097,045 ***    

 

 

 

2019

   $ 994,262 #     $ 59,422,355 ## 

(Total 2019)

   $ 60,416,617 ###    

 

 

 

 

*

Represents the amount of distribution Incremental CapEx that the Parties
expected to be placed in service in 2018, with an expected weighted average
in-service date of May 1, 2018. Rent supplements with respect to this
distribution Incremental CapEx were agreed to and memorialized as part of the
Rent Supplement (Permian Lease) dated December 31, 2017 (“Effective Date Rent
Supplement”).

**

Represents the aggregate amount of transmission Incremental CapEx the Parties
expected to be placed in service in 2018. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Effective Date Rent Supplement. Of the 2018 transmission Incremental CapEx, an
aggregate of $446,511 was expected to be in service as of the balance sheet date
reflected in Lessee’s first 2018 Regulatory Order (“First 2018 CapEx”), an
aggregate of $7,255,992 was expected to be in service as of the balance sheet
date reflected in Lessee’s second 2018 Regulatory Order (“Second 2018 CapEx”),
and an aggregate of $50,369,331 was expected to be placed in service throughout
the remainder of 2018 (“2018 Stub-Year CapEx”) and included in the first 2019
Regulatory Order. The Parties expected the First 2018 CapEx, Second 2018 CapEx
and 2018 Stub-Year CapEx, collectively, to have a weighted average in-service
date of September 1, 2018. Pursuant to the Effective Date Rent Supplement, the
Parties expected the first 2018 Regulatory Order to be effective on June 1,
2018, the second 2018 Regulatory Order to be effective on September 1, 2018, and
the first 2019 Regulatory Order to be effective on May 1, 2019.

***

Represents the total amount of transmission and distribution Incremental CapEx
that the Parties expected to be placed in service in 2018.

 

1

PERMIAN LEASE



--------------------------------------------------------------------------------

#

Represents the amount of distribution Incremental CapEx that the Parties expect
to be placed in service in 2019, with an expected weighted average in-service
date of February 1, 2019.

##

Represents the amount of transmission Incremental CapEx that the Parties expect
to be placed in service in 2019, with an expected weighted average in-service
date of April 1, 2019.

###

Represents the total amount of transmission and distribution Incremental CapEx
that the Parties expect to be placed in service in 2019.

Lessee CapEx: N/A

Base Rent:

 

2018

   $ 53,812,844 * 

2019

   $ 60,572,554 ** 

2020

   $ 64,881,382  

 

*

The amount of 2018 Base Rent included in the First Amended Supplement was
$53,812,844, including 2018 Base Rent payments of $4,451,115 on the 15th day of
each month beginning on March 15, 2018 through July 15, 2018 (with respect to
January 2018 through May 2018), $4,464,736 on the 15th day of each month
beginning on August 15, 2018 through October 15, 2018 (with respect to June 2018
through August 2018), with the increase in monthly Base Rent reflecting Prior
Stub-Year CapEx (as defined in the First Amended Supplement) and First 2018
CapEx and commencing June 1, 2018, which was the expected effective date of
Lessee’s first 2018 Regulatory Order, and $4,540,766 on the 15th day of each
month beginning on November 15, 2018 through February 15, 2019 (with respect to
September 2018 through December 2018), with the increase in monthly Base Rent
reflecting Second 2018 CapEx and commencing September 1, 2018, which was the
expected effective date of Lessee’s second 2018 Regulatory Order.

**

Lessee will make a monthly 2019 Base Rent payment of $4,486,438 on the 15th day
of each month beginning on March 15, 2019 through June 15, 2019 (with respect to
January 2019 through April 2019). Lessee will then make a 2019 Base Rent payment
of $5,014,222 on the 15th day of each month beginning on July 15, 2019 through
September 15, 2019 (with respect to May 2019 through July 2019), with the
increase in monthly Base Rent reflecting 2018 Stub-Year CapEx and commencing
May 1, 2019, which was the expected effective date of Lessee’s first 2019
Regulatory Order included in the Effective Date Rent Supplement. Lessee will
then make a monthly 2019 Base Rent payment of $5,516,827 on the 15th day of each
month beginning on October 15, 2019 through February 15, 2020 (with respect to
August 2019 through December 2019).

Percentage Rent Percentages:

 

2018

     0 % 

2019

     0 % 

2020

     0 % 

Annual Percentage Rent Breakpoints: N/A

Revenues Attributable to Lessee CapEx: N/A

TCOS Allocation: N/A

Allocated Other Revenue: N/A

Term of Rent Supplement: Expires 12/31/20

 

2

PERMIAN LEASE



--------------------------------------------------------------------------------

The Parties have executed this Second Amended Supplement to the Permian Lease as
of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:   Greg Wilks Title:   Chief
Financial Officer SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  
/s/ Brant Meleski Name:   Brant Meleski Title:   Chief Financial Officer

 

PERMIAN LEASE